USDC IN/ND case 3:20-cv-00130-JD-MGG document 9 filed 01/13/20 page  1 of
                                                                  Filed:    5
                                                                         1/1312020 7:24 PM
                                                                                                       Clerk
                                                                                  St. Joseph County, Indiana




STATE OF INDIANA     ) ST. JOSEPH COUNTY CIRCUIT/SUPERIOR COURT
                       SS:         71D04-2001-CT-000014
COUNTY OF ST. JOSEPH ) CAUSE NO.

BAKSITY CHIBBER and
TONI CHIBBER,

      Plaintiffs,


v.

SPEEDWAY, LLC                            JURY DEMANDED

      Defendant.

                          COMPLAINT FOR DAMAGES

      Plaintiffs, Bakshy Chibber and Toni Chibber, by counsel, for their Complaint

for Damages against Defendant Speedway, LLC, respectfully allege and state as

follows:

      1.     On or about October 25, 2019, Plaintiff Bakshy Chibber was severely

injured while visiting the Speedway store #8532, located at 50724 IN-933, South

Bend, IN 46637 ("Gas Station" hereafter), when he fell while walking in the station's

pump lot.

      2.     As set forth in more detail below, this incident and the resulting

injuries and damages were the direct and proximate result of the negligence of the

Defendant.

                            FACTUAL BACKGROUND
USDC IN/ND case 3:20-cv-00130-JD-MGG document 9 filed 01/13/20 page 2 of 5




      3.      At all times relevant to this Complaint, Plaintiffs Bakshy Chibber and

Toni Chibber were residents of the City of South Bend, St. Joseph County, State of

Indiana.

         4.   Defendant Speedway, LLC is a foreign for-profit corporation

incorporated under the laws of Delaware with registered agent for service designated

at C T Corporation System, 150 West Market Street, Suite 800, Indianapolis, IN

46204.

      5.      At all times relevant to this action, Defendant owned, operated,

controlled, and/or maintained the Gas Station.

      6.      At all times relevant to this action, Defendant's duties and

responsibilities included, inter alia, the construction, operation, and maintenance of

the Gas Station.

      7.      On or about May 14, 2019, Plaintiffs Bakshy Chibber and Toni Chibber

were invitees upon the premises of the Gas Station.

      S.      While walking to his vehicle, Bakshy Chibber encountered an

unreasonably unsafe condition in the Gas Station's pump lot that caused him to lose

his footing and fall violently upon the lot's pavement.

      9.      As a direct result of the above-described circumstances and the fall he

suffered, Bakshy Chibber sustained a number of severe and permanent injuries.

                                CAUSES OF ACTION

      10.     The following is anon-exhaustive list of causes of action supported by

the facts of this case. ARC Constr. Mgmt., LLC v. Zelenak, 962 N.E.2d 692, 697 (Ind.




                                           2
USDC IN/ND case 3:20-cv-00130-JD-MGG document 9 filed 01/13/20 page 3 of 5




Ct. App. 2012) ("Under Indiana's notice pleading system, a pleading need not adopt a

specific legal theory of recovery to be adhered to throughout the case."). These causes

of action shall not in any way limit the legal bases for liability or recovery in this

case.

                                    NEGLIGENCE

        11.   Plaintiffs incorporate by reference all allegations in this Complaint as if

fully set forth below.

        12.   At the time of the incident described herein, Defendant owed certain

duties of care for the safety and protection of invitees upon the grounds of the Gas

Station.

        13.   Defendant, through its employees and/or agents, was negligent in one

or more of the following ways:

              a. Failing to maintain the premises of the Gas Station in a reasonably

                 fit and safe condition for the use of its invitees and patrons;

              b. Failing to reasonably inspect the Gas Station premises in order to

                 discover and correct any defective conditions on the premises and

                 structures thereupon;

              c. Failing to timely repair, remediate, correct, or take precautions with

                 respect to a potentially dangerous condition of the premises within

                 the Defendant's knowledge and control;




                                            3
USDC IN/ND case 3:20-cv-00130-JD-MGG document 9 filed 01/13/20 page 4 of 5




             d. Failing to disclose, notify, or warn Plaintiffs of hidden defects or

                dangers the premises, that the Defendant knew or should have

                known existed;

             e. Failing to update or refurbish the Gas Station premises in a

                reasonably prudent manner to prevent further deterioration and to

                remediate unsafe conditions; and/or

             f. Otherwise failing to exercise reasonable care for the safety, health,

                and wellbeing of invitees and patrons of the Gas Station.

       14.   As a direct and proximate result of the carelessness and negligence of

the Defendant, Plaintiff Bakshy Chibber sustained serious and permanent bodily

injuries.

      15.    As a result of the aforementioned injuries and in an effort to treat those

injuries and lessen his physical pain and mental anguish, Plaintiff Bakshy Chibber

has been required to engage the services of physicians and health care providers for

medical treatment, and in doing so, has incurred costly medical expenses.

      19.    Plaintiff Bakshy Chibber will likely require future medical care for the

injuries he sustained as a result of the Defendant's negligence, for which he will

incur additional medical expenses.

      16.    As a direct and proximate result of the carelessness and negligence of

the Defendant, Plaintiff Bakshy Chibber has experienced significant pain and

suffering, mental anguish, and a diminishment in his quality of life.




                                           C~
USDC IN/ND case 3:20-cv-00130-JD-MGG document 9 filed 01/13/20 page 5 of 5




      17.    As a direct and proximate result of the Defendant's negligence, Plaintiff

Bakshy Chibber has been damaged.

      18.    Plaintiff Toni Chibber is the wife of Plaintiff Bakshy Chibber and has

been at all times relevant to this Complaint. Toni Chibber has and continues to

reside with Bakshy Chibber. The physical and mental injuries to Bakshy Chibber

have caused Toni Chibber to suffer and continue to suffer the loss of consortium,

love, care, companionship, and affection of her husband, Bakshy Chibber.

                              PRAYER FOR RELIEF

      WHEREFORE, the Plaintiffs pray for judgment against the Defendant, in an

amount commensurate with their injuries and damages, for costs of this action,

prejudgment interest as allowed by law, and for all other just and proper relief.

                           DEMAND FOR JURY TRIAL

      The Plaintiffs respectfully demand a jury trial on all of their claims.


                                       Respectfully submitted,

                                       /s/ Eric S. Paulack
                                       Eric S. Pavlack, #21773-49
                                       Colin E. Flora, #29914-49
                                       Lance R. Ladendorf, #30721-49
                                       PAVLACK LAW, LLC
                                       50 E. 91st St., Ste. 317
                                       Indianapolis, IN 46240
                                       (317) 251-1100
                                       (317) 252-0352 fax
                                       Lance@Pav lackLawFirm. co m
                                       Eric@PavlackLawFirm.com
                                       Colin@PaulackLawFirm. com
